                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                 CORPUS CHRISTI DIVISION


UNITED STATES OF AMERICA                      §
                                              §
VS.                                           §              CR. NO. C-13-1075-2
                                              §
JORGE JUAN TORRES LOPEZ                       §

                         NOTICE OF INTENT TO PLEAD GUILTY

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, undersigned counsel for JORGE JUAN TORRES LOPEZ, the Defendant

in the above styled and numbered cause, and files this his Notice of Intent to Plead Guilty, and for

good cause and in support thereof would show this Honorable Court the following;

       1.      Defendant, JORGE JUAN TORRES LOPEZ, is a native and citizen of the Republic

of Mexico;

       2.      On or about November 20, 2013, TORRES LOPEZ was charged in a two

defendant, four count, federal indictment returned in the Corpus Christi Division of the Southern

District of Texas. Defendant was charged with Conspiracy to Launder Monetary Instruments, in

violation of Title 18, United States Code, Section 1956(h) - (Count One); Bank Fraud, in violation

of United States Code, Section 1344 and 2 - (Count Two); Mail Fraud, in violation of United

States Code, Section 1341- (Count Three); and Wire Fraud, in violation of United States Code,

Section 1343 - (Count Four). Additionally, Defendant TORRES LOPEZ was noticed of the

government’s intent to forfeit money, accounts and property related to the Defendant, NOTICE

OF FORFEITURE, Dkt 1;

       3.      Thereafter, on or about February 8, 2017, a Superseding Indictment was returned
against TORRES LOPEZ. Therein, Defendant was charged, alone, in a three count federal

indictment. Count One charged Conspiracy to Launder Monetary Instruments, in violation of Title

18, United States Code, Section 1956(h), Count Two charged Bank Fraud, in violation of United

States Code, Section 1344 and 2 and Count Three charged Wire Fraud, in violation of United

States Code, Section 1343.      Additionally, Defendant TORRES LOPEZ was noticed of the

government’s intent to forfeit money, accounts and property related to the Defendant, NOTICE

OF FORFEITURE, Dkt 22;

       4.      On and before October 30, 2019, TORRES LOPEZ, in custody, in Mexico, on the

above indictments and charges, waived extradition to the United States and consented to the

jurisdiction of this Court, Dkt 36, 37 and 39;

       5.      On or about April 15, 2020, the above styled and numbered cause was set for Trial

and Jury Selection to commence on or about June 22, 2020, Dkt.53;

       6.      Defendant TORRES LOPEZ, herein, gives notice to this Court, and to the

government, of his knowing and voluntary Notice of Intent to Plead Guilty, pursuant to a plea

agreement.

       7.      Defendant defers to this Honorable Court, and to the government, regarding the

time and date of a setting for a re-arraignment, change of plea and plea of guilty hearing;

       8.      This Notice of Intent to Plead Guilty is sought so that Justice may be done.

       WHEREFORE, PREMISES CONSIDERED, undersigned Counsel respectfully prays that

this case be docketed for arraignment and Plea of Guilty.
Respectfully submitted,


    By: /s/Carlos Solis
        Carlos Solis
        csolis@hilley-solis.com
        Texas State Bar No.: 24060636
        HILLEY & SOLIS LAW, PLLC
        6243 W. Interstate 10 Suite 503
        San Antonio, Texas 78201
       (210) 446-5000 – Telephone
       (210) 446-5001 - Fax

 By: /s/Derek Hilley
         Derek Hilley
         dhilley@hilley-solis.com
         Texas State Bar No.:24056770
         HILLEY & SOLIS LAW, PLLC
         6243 W. Interstate 10 Suite 503
         San Antonio, Texas 78201
        (210) 446-5000 – Telephone
        (210) 446-5001 - Fax

 By: /s/ Thomas Joseph McHugh
          Thomas Joseph McHugh
          Texas State Bar No.: 13675000
          The Law Offices of Thomas
          Joseph McHugh, PLLC
          6243 W. Interstate 10 Suite 503
          San Antonio, Texas 78201
         (210) 446-5000 – Telephone
         (210) 446-5001 - Fax
                                 CERTIFICATE OF SERVICE

      I hereby certify that on the 4th day of June 2020, I electronically filed the foregoing with
the Clerk of Court using the CM/ECF system which will send notification of such filing to the
following:

      Jon Muschenheim
      Assistant United States Attorney
      Texas Bar No. 24032269
      800 N. Shoreline Blvd., Suite 500
      One Shoreline Plaza
      Corpus Christi, TX 77401


                                                                    /s/ Carlos Solis
